DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rejected as being indefinite as it is unclear how an array can be “one-dimensional”. Claim 2 recites “an array of the plurality of transducers”. Any transducer array includes more than a single transducer and is automatically considered to be “two-dimensional” as the array will have at the minimum a 1x2 dimension. Therefore, there is no way two or more transducers can be merely “one-dimensional”. 
Claim 13 is rejected as being indefinite. Claim 13 recites the phrase “transmitting the two or more pulses simultaneously”, which renders the claim indefinite, as Claim 12, from which claim 13 depends, recites “controlling a relative timing between two or more pulses transmitted through the one or more of the at least two transducers” and two or more pulses cannot be “simultaneously” transmitted through a single transducer as encompassed by “the one or more” phrase. In order for two or more pulses to be simultaneously transmitted, the system must have two or more transducers to correspond to the number of pulses transmitted.
Claim 14 is rejected as being indefinite. Claim 14 recites the phrase “transmitting the two or more pulses in sequence to generate the wavefront, … wavefront is one of a focused beam, steered beam, or a focused and steered beam”, which renders the claim indefinite, as Claim 12, from which claim 14 depends, recites “controlling a relative timing between two or more pulses transmitted through the one or more of the at least two transducers” and two or more pulses cannot be transmitted through a single transducer to produce the recited waveforms as encompassed by “the one or more” phrase. In order for two or more pulses to form the desired wavefront form, the system must have two or more transducers transmitting.
Claims 16-20 are rejected as being indefinite. Claim 16 is rejected as being indefinite as the phrase “One or more non-transitory computer-readable media” is indefinite as the claim is unclear how the instructions are divided between the “or more” media such that the full operation of the processors can be performed as recited. A suggestion for correction is to amend the claim to read --A non-transitory computer-readable media--.
Claim 18 is rejected as being indefinite. Claim 18 recites the phrase “transmit the two or more pulses simultaneously”, which renders the claim indefinite, as Claim 17, from which claim 18 depends, recites “controlling a relative timing between two or more pulses transmitted through the one or more of the at least two transducers” and two or more pulses cannot be “simultaneously” transmitted through a single transducer as encompassed by “the one or more” phrase. In order for two or more pulses to be simultaneously transmitted, the system must have two or more transducers to correspond to the number of pulses transmitted.
Claim 19 is rejected as being indefinite. Claim 19 recites the phrase “transmit the two or more pulses in sequence to generate the wavefront, … wavefront is one of a focused beam, steered beam, or a focused and steered beam”, which renders the claim indefinite, as Claim 17, from which claim 19 depends, recites “controlling a relative timing between two or more pulses transmitted through the one or more of the at least two transducers” and two or more pulses cannot be transmitted through a single transducer to produce the recited waveforms as encompassed by “the one or more” phrase. In order for two or more pulses form the desired wavefront form, the system must have two or more transducers transmitting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11, 15-16, and 20 is/are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Applicant cited LADPLI et al. (US 2019/0207274 A1) (hereafter LADPLI).
Please note: 35 U.S.C. §102(a)(2) relies upon the effective filing date of the reference being applied. As LADPLI is a filing under 35 U.S.C. §371 which relies upon a US provisional application for priority, the effective filing date of the reference is the filing date of the US provisional application. The filing date of the US provisional application upon which the reference depends predates the filing of the provisional application for the present application. Therefore, LADPLI is prior art applicable under 35 U.S.C. §102 (a)(2). 
	With regards to claim 1, LADPLI discloses an apparatus comprising: an arrangement of a plurality of transducers (116a, 116b, 116c, 116d) coupled to a battery (Figures 1 and 3); a controller (118) configured to control one or more of the plurality of transducers (paragraph [0030], 116a, 116b, 116c, 116d) to transmit acoustic signals through at least a portion of the battery (Figure 1, paragraphs [0029]-[0034]), and one two or more of the two or more transducers (116a, 116b, 116c, 116d) located at corresponding two or more positions across a cross section of the battery (Figures 1 and 3) to receive response acoustic signals (paragraphs [0029]-[0034]); and an analyzer (computer 122) configured to determine a distribution of physical properties of the battery based on the transmitted acoustic signals (paragraphs [0034]-[0036], particularly paragraph [0034]) and the response acoustic signals studying differences in received signal acoustic features (amplitude of the sensing wave in paragraph [0033] and time-domain or frequency domain parameters of sensing waves in paragraph [0034]) of two or more response acoustic signals received by two or more transducers located at the corresponding two or more positions (paragraph [0034], spatial distribution is determined), the two or more response acoustic signals being responsive to a common acoustic signal transmitted through at least the portion of the battery (paragraphs [0029]-[0036], specifically paragraph [0030]).
With regards to claim 2, LADPLI discloses the arrangement comprising an array of the plurality of transducers (116a, 116b, 116c, 116d, Figure 1), wherein a shape of the array is based on a surface of the battery (inherent in the arrangement disclosed) that the arrangement of the plurality of transducers are coupled to or a direction of the distribution of the physical properties (see Figures 1 and 3).
With regards to claim 3, LADPLI inherently includes a linear array (transducers 116a, 116b, 116c, and 116d can be considered two linear arrays, Figures 1 and 3) or a curved array, based on whether the shape or direction is radial, through, axial, or areal (inherent, see Figures 1 and 3).
With regards to claim 4, LADPLI inherently includes an array that is array is one-dimensional or two- dimensional based upon the configuration of the transducers shown in Figures 1 and 3.
With regards to claim 5, LADPLI  inherently includes a distance between at least two transducers in the arrangement of the plurality of transducers is based on a tightly spaced arrangement or a sparsely spaced arrangement as Figures 1 and 3 show the transducers in a configuration that can be considered a “sparsely” spaced arrangement.
With regards to claim 9, LADPLI discloses the measured physical properties including one or more of: density, thickness, porosity, tortuosity, or stiffness of individual layers or collections of layers within a battery; viscosity, amount of or degree of wetting, or decomposition of an electrolyte of the battery; formation of new layers within the battery; internal temperature; localized state of charge, state of health or state of degradation of the battery; local current density and electrochemical reaction rate of the battery; or combinations thereof in paragraphs [0029]-[0036].
With regards to claim 11, LADPLI discloses a method of battery analysis, the method comprising: controlling one or more of a plurality of transducers (116a, 116b, 116c, 116d)  coupled to a battery (Figure 1) to transmit acoustic signals through at least a portion of the battery (paragraphs [0029]-[0036], specifically paragraph[0030]), and two or more of the  plurality of transducers (116a, 116b, 116c, 116d) located at corresponding two or more positions across a cross section of the battery (Figures 1 and 3, paragraph [0030]) to receive response acoustic signals (paragraphs [0029]-[0036], specifically paragraph [0030]); and determining a distribution of physical properties of the battery (paragraph [0034]) based on studying differences in received acoustic features (amplitude of the sensing wave in paragraph [0033] and time-domain or frequency domain parameters of sensing waves in paragraph [0034]) of two or more response acoustic signals received at two or more transducers located at the corresponding two or more positions (paragraphs [0029]-[0036], specifically paragraph [0030] which discloses one transmitter with three receivers arranged on the battery), the two or more response acoustic signals being responsive to a common acoustic signal transmitted through at least the portion of the battery (Figures 1 and 3, paragraphs [0029]-[0036], especially paragraphs [0030] and [0034]).
With regards to claim 15, LADPLI discloses the measured physical properties including one or more of: density, thickness, porosity, tortuosity, or stiffness of individual layers or collections of layers within a battery; viscosity, amount of or degree of wetting, or decomposition of an electrolyte of the battery; formation of new layers within the battery; internal temperature; localized state of charge, state of health or state of degradation of the battery; local current density and electrochemical reaction rate of the battery; or combinations thereof in paragraphs [0029]-[0036].
With regards to claim 16, LADPLI discloses a non-transitory computer-readable medium (inherent in the controller 118 and computer 122 disclosed) having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: control one or more of a plurality of transducers (116a, 116b, 116c, 116d) coupled to a battery (Figure 1) to transmit acoustic signals through at least a portion of the battery (paragraphs [0029]-[0036]), and two or more of the plurality of transducers (116a, 116b, 116c, 116d) located at corresponding two or more positions across a cross section of the battery (Figures 1 and 3) to receive response acoustic signals (paragraphs [0029]-[0036]); and determine a distribution of physical properties of the battery (paragraphs [0029]-[0036], especially paragraphs [0034] and [0036] which disclose measuring a spatial distribution) based on differences in received signal acoustic features (amplitude of the sensing wave in paragraph [0033] and time-domain or frequency domain parameters of sensing waves in paragraph [0034]) of two or more response acoustic signals (paragraphs [0029]-[0036]) received at two or more transducers located at the corresponding two or more positions (116a, 116b, 116c, 116d, Figures 1 and 3, paragraph [0030] discloses one transmitter and three receivers - two of which are across the battery, with each of the transducers acting as a transmitter and then as a receiver as the other transducers become the transmitter), the two or more response acoustic signals being responsive to a common acoustic signal transmitted through at least the portion of the battery (Figure 1, paragraphs [0029]-[0036], especially paragraph [0030]).
With regards to claim 20, LADPLI discloses the measured physical properties including one or more of: density, thickness, porosity, tortuosity, or stiffness of individual layers or collections of layers within a battery; viscosity, amount of or degree of wetting, or decomposition of an electrolyte of the battery; formation of new layers within the battery; internal temperature; localized state of charge, state of health or state of degradation of the battery; local current density and electrochemical reaction rate of the battery; or combinations thereof in paragraphs [0029]-[0036].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited LADPLI in view of Applicant cited Brandestini (US 4,387,597).
With regards to claim 6, LADPLI fully discloses the invention of claim 1 from which claim 6 depends.
LADPLI discloses the claimed invention with the exception of the control module being configured to control relative timing between two or more pulses transmitted through the one or more of the plurality of transducers based on a desired shape of a wavefront to be formed by the two or more pulses.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in a desired shape (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a shaped wavefront as taught by Brandestini as Brandestini teaches that the formation of a shaped beam wavefront is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 7, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses simultaneously to generate the wavefront, wherein the desired shape of the wavefront is a synchronous beam.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a synchronous beam (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a synchronous beam wavefront as taught by Brandestini as Brandestini teaches that the “synchronous” beam is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 8, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses in sequence to generate the wavefront, wherein the desired shape of the wavefront is one of a focused beam, steered beam, or a focused and steered beam.
Brandestini teaches at column 2 lines 55-61 and column 3 lines 20-32 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a focused, steered, or focused and steered beam by configuring a scanner (control module) to transmit two or more pulses by applying electrical pulses having a predetermined timing relationship to each other that results in the propagation of substantially planar acoustic wave front along the desired scan line (column 2 lines 58-61) or which results in the beam having a substantially circular wavefront which converges about an object point (column 3 lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a focused, steered, or focused and steered beam as taught by Brandestini as Brandestini teaches that the focused and/or steered beam is a common and well-known manner in which to quickly and efficiently scan and image specific locations of interest within the test object. 
With regards to claim 12, LADPLI fully discloses the invention of claim 11 from which claim 12 depends.
LADPLI discloses the claimed invention with the exception of controlling a relative timing between two or more pulses transmitted through the one or more of the plurality of transducers based on a desired shape of a wavefront to be formed by the two or more pulses.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in a desired shape (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a shaped wavefront as taught by Brandestini as Brandestini teaches that the formation of a shaped beam wavefront is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 13, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses simultaneously to generate the wavefront, wherein the desired shape of the wavefront is a synchronous beam.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a synchronous beam (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a synchronous beam wavefront as taught by Brandestini as Brandestini teaches that the “synchronous” beam is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 14, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses in sequence to generate the wavefront, wherein the desired shape of the wavefront is one of a focused beam, steered beam, or a focused and steered beam.
Brandestini teaches at column 2 lines 55-61 and column 3 lines 20-32 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a focused, steered, or focused and steered beam by configuring a scanner (control module) to transmit two or more pulses by applying electrical pulses having a predetermined timing relationship to each other that results in the propagation of substantially planar acoustic wave front along the desired scan line (column 2 lines 58-61) or which results in the beam having a substantially circular wavefront which converges about an object point (column 3 lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a focused, steered, or focused and steered beam as taught by Brandestini as Brandestini teaches that the focused and/or steered beam is a common and well-known manner in which to quickly and efficiently scan and image specific locations of interest within the test object.
With regards to claim 17, LADPLI fully discloses the invention of claim 16 from which claim 17 depends.
LADPLI discloses the claimed invention with the exception of the one or more processors controlling a relative timing between two or more pulses transmitted through the one or more of the plurality of transducers based on a desired shape of a wavefront to be formed by the two or more pulses.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in a desired shape (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a shaped wavefront as taught by Brandestini as Brandestini teaches that the formation of a shaped beam wavefront is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 18, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses simultaneously to generate the wavefront, wherein the desired shape of the wavefront is a synchronous beam.
Brandestini teaches at column 2 lines 45-55 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a synchronous beam (column 2 lines 51 – 55, “form a transmitted beam of ultrasonic energy having substantially the same characteristics as a beam transmitted by a single ultrasonic transducer whose dimensions, or aperture, are the same as those of the array”) by configuring a scanner (control module) to transmit two or more pulses simultaneously within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a synchronous beam wavefront as taught by Brandestini as Brandestini teaches that the “synchronous” beam is a common and well-known manner in which to quickly and efficiently increase the size of the ultrasonic beam so that a larger area of the test object can be simultaneously tested.
With regards to claim 19, LADPLI discloses the claimed invention with the exception of the control module being configured to transmit the two or more pulses in sequence to generate the wavefront, wherein the desired shape of the wavefront is one of a focused beam, steered beam, or a focused and steered beam.
Brandestini teaches at column 2 lines 55-61 and column 3 lines 20-32 that it is well known in the art of ultrasonic measuring and testing to generate a wavefront in the shape of a focused, steered, or focused and steered beam by configuring a scanner (control module) to transmit two or more pulses by applying electrical pulses having a predetermined timing relationship to each other that results in the propagation of substantially planar acoustic wave front along the desired scan line (column 2 lines 58-61) or which results in the beam having a substantially circular wavefront which converges about an object point (column 3 lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include the generation of a focused, steered, or focused and steered beam as taught by Brandestini as Brandestini teaches that the focused and/or steered beam is a common and well-known manner in which to quickly and efficiently scan and image specific locations of interest within the test object.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LADPLI in view of Petersen et al. (US 4,314,365) (hereafter Petersen).
LADPLI discloses the use of piezoelectric transducers for the plurality of transducers in Figures 2 and 3 and paragraph [0029].
LADPLI discloses the claimed invention with the exception of the apparatus further comprising an arrangement of one or more accelerometers coupled to the battery, the one or more accelerometers configured to receive response acoustic signals.
Petersen teaches at column 5 lines 44-48 that it is known in the art to utilize a piezoelectric accelerometer as an acoustic (or ultrasonic) receiver to translate the received acoustic (ultrasonic) signals into electrical impulses.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify LADPLI to include an arrangement of one or more accelerometers to receive the response acoustic signals as Petersen teaches that it is common and well-known in the art of ultrasonic measuring and testing to utilize an accelerometer to receive acoustic signals and convert the acoustic signals into electrical signals for use in the measuring and testing system.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Please see the Remarks filed 21 April 2022 for the full text of the arguments presented.
With regards to the arguments about the rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite, the arguments are not persuasive as Applicant ONLY addresses the rejections of the independent claims dealing with the use of the phrase “two or more transducers”. While that rejection has been overcome by the amendments to the claims filed 21 April 2022, Applicant has not addressed the other rejections of claims 4, 13, 14, and 16-20 which were presented in the last office action. Those rejections have been repeated here and are hereby made fin
With regards to the arguments about the rejection of claims 1-5, 9, 11, 15, 16, and 20, Applicant’s primary argument is that LADPLI “fails to teach or suggest ‘an analyzer configured to determine a distribution of physical properties of the battery based on differences in received signal acoustic features of two or more response acoustic signals received at the two or more transducers located at the corresponding two or more positions, the two or more response acoustic signals being responsive to a common acoustic signal transmitted through at least the portion of the battery”. The Examiner disagrees.
LADPLI discloses using the amplitude of the sensing wave in paragraph [0033] and time-domain or frequency domain parameters of sensing waves in paragraph [0034] - all of which encompass the “received signal acoustic features” found in claim 1 (as also found in claims 11 and 16). And the “differences” recited by Applicant are encompassed by the determination of the “spatial distribution” which is determined “based on absolute or relative difference (or differences in trend) in time-domain or frequency-domain parameters of sensing waves arriving at the sensors” (paragraph [0034]) which encompasses the differences “received at the two or more transducers”. Therefore, LADPLI encompasses the claimed invention and the rejection of the claims is maintained and hereby made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855